This is an appeal from a Judgment rendered in the court of common pleas for Tulsa county on a trial de novo on an appeal from the justice court. The only pleadings filed in the case were *Page 113 
the bill of particulars on behalf of U.S. Pierce, plaintiff below, defendant in error herein, wherein he sought to recover of and from plaintiff in error, Ike Seybold, doing business as Seybold Contracting Company, the sum of $107.35, with 6 per cent. Interest thereon from the 2nd day of March, 1931, until paid, which sum he alleged to be a balance due for labor done and performed at the instance and request of the said Seybold.
While conflicting, the evidence introduced reasonably tends to support the verdict of the jury, and is therefore binding upon this court.
Defendant in error urges with much earnestness for reversal the action of the court in giving his instructions Nos. 4 and 5, and the further action of the court in refusing to permit him to introduce testimony as to his general reputation for honesty and integrity.
We have carefully read the instructions as applied to the facts in this case, and find that, taken as a whole, they fairly state the law and could not possibly mislead the jury.
On the question of the introduction of character witnesses, we agree with the trial judge that it is not that character of case, nor was any evidence introduced that in any manner put the character of defendant in error for honesty and integrity in issue, and it should therefore have been excluded.
Defendant in error in his brief calls our attention to the fact that a supersedeas bond has been filed in this case, and suggests that judgment be entered against the sureties. The judgment of the trial court is therefore affirmed and judgment entered against the sureties, Joe Hodges and S.T. Davis, on the supersedeas bond.
The Supreme Court acknowledges the aid of Attorneys E.H. Gipson, D.W. Tracy, and T.R. Wise in the preparation of this opinion. These attorneys constituted an advisory committee selected by the State Bar, appointed by the Judicial Council, and approved by the Supreme Court. After the analysis of law and facts was prepared by Mr. Gipson and approved by Mr. Tracy and Mr. Wise, the cause was assigned to a Justice of this court for examination and report to the court. Thereafter, upon consideration, this opinion was adopted.
McNEILL, C. J., and RILEY, BUSBY, PHELPS, and GIBSON, JJ., concur.